DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were previously objected to under 37 CFR 1.83(a).  Applicant has deleted the claim language not shown in the figures, thereby obviating the previous drawing objections.

Claim Objections
Claims 1-20 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Claim Rejections - 35 USC § 112
Claims 17-18 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has cancelled Claims 17-18, thereby rendering this rejection moot.

Response to Arguments
Applicant's arguments filed September 1st, 2021 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

By contrast, as disclosed by the paragraph [0078] of Liu, it merely disclose that a text display can set stroke and frequency of motor, and the text display can adjust the maximum stroke and the minimum stroke. In other words, Liu is just for a stroke threshold of the motor, which can determine a scope of the stroke, rather than a distance value in an upper-range upward running stroke section and a distance value in a lower-range downward running stroke section.  Furthermore, as disclosed by the paragraph [0085] of Liu, it merely indicates that a connector moves up, and a load belt reaches a reference position. The connector moves up, and the load belt reaches a negative pre-determined stroke. The connector moves down, and the load belt moves back to zero reference position. The connector moves down, the load belt reaches a positive pre-determined stroke, and the motor is controlled to operate in an anticlockwise direction or in a clockwise direction. That is to say, Liu is just for the movement between the connector and the load belt, and the direction of the motor, but fails to disclose that the motor is controlled to run according to the at least one running parameter and driving, and further fails to disclose that through a belt, a gear speed reducer and a chain transmission system of the pumping unit, the pumping unit load end is controlled to run”, the Examiner must respectfully disagree.  Applicant ultimately alleges that Liu’s setting for maximum & minimum stroke length doesn’t read upon Applicant’s recitation of “a distance value in an upper-range upward running stroke section and a distance value in a lower-range downward running stroke section”.  Applicant states that Liu’s stroke setting “is just for a stroke threshold of the motor, which can determine a scope of the stroke”.  Respectfully, this argument is not well taken.  The Examiner sees no discrepancy between Applicant’s recited “distance value” and the “maximum and minimum stroke” value taught in Liu.  Applicant does not appear to provide any further reasoning as to why Liu’s stroke setting does not meet the recited limitation.  As far as the Examiner understands, Liu’s stroke settings for maximum and minimum stroke comprise distance values in both the upper-range upward running stroke and lower-range downward running stroke, thereby meeting the recited claim language.  Applicant goes on to Liu is just for the movement between the connector and the load belt, and the direction of the motor, but fails to disclose that the motor is controlled to run according to the at least one running parameter”.  Respectfully, this argument is not well taken either.  Liu clearly states that the text display 642 sets operation parameters of the system, including operation parameters for the motor such as stroke and frequency (para. 78).  Finally, Applicant argues that Liu “fails to disclose that the motor is controlled to run according to the at least one running parameter and driving, and further fails to disclose that through a belt, a gear speed reducer and a chain transmission system of the pumping unit”.  Respectfully, Applicant is arguing the references individually without regard to the proposed combination at hand.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the Examiner has already admitted that Liu fails to disclose a gear speed reducer and chain drive transmission, and this deficiency is precisely why Robison et al. has been applied in the proposed combination.  As noted in the previous rejection, Robison discloses a vertical pumping unit having a mechanical transmission device 1k comprising a belt 11, gear speed reducer 8, and chain transmission system 16 (paras. 24, 41).  It is well known in the art of pump drive systems that chains are more easily hardened to handle difficult environments or extreme weather conditions, are very efficient, operate in almost any condition, and are almost always less expensive than belt drives.  Conversely, belts have a difficult time operating in wet/harsh environments and can thus experience reduced efficiency while increasing costs.  Therefore, to one of ordinary skill desiring a less expensive drive system with high reliability and efficiency, it would have been obvious to utilize the techniques disclosed in Robison in combination with those seen in Liu in order to obtain such a result.  Given these facts, the Examiner respectfully maintains that Liu in view of not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 13-16, & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0051688 to Liu et al. in view of US 2017/0204846 to Robison et al.
	In regards to independent Claim 1, and with particular reference to Figures 1-7, Liu et al. (Liu hereinafter) discloses:
(1)	A control method (Figs. 6-7) for a vertical pumping unit (100; Figs. 1-5; “oil pumping apparatus”; Abstract), a load end (113) of the vertical pumping unit being driven by a motor (166) of a driving system (118, 124, 139, 145, 151, 154, 163, 190) to reciprocate for an upward stroke and a downward stroke (paras. 25, 34-42, 71-73), the control method comprising: setting at least one initialization parameter of the motor for controlling the pumping unit load end to start running from an initial position (para. 71, 78, 112; “Operation parameters of motor 166, such as stroke and frequency, are provided or adjusted by text display 642”; “parameters include, but are not limited to, a frequency of motor 166, the rotation speed of the motor and the upper and the lower pre-determined thresholds of displacement”); when the pumping unit load end runs to a midpoint position (133) of the upward stroke or a midpoint position (133) of the downward stroke, generating a neutral position signal (“zero reference position 135”; paras. 40-42); under triggering of the neutral position signal, clearing a numerical value of a counter configured to count running strokes of the motor (“zero”; paras. 88-98), and adopting the counter to perform recounting to obtain at least one required running stroke parameter (“calculated distance S”; paras. 88-98) of the motor according to a preset required running distance value (“a predetermined threshold of stroke set by text display 642”; para. 90) of the pumping unit load end (paras. 40-42, 88-96); and controlling the motor to start running according to the at least one required running stroke parameter of the motor (Fig. 7; steps 703, 706; paras. 79-80); wherein setting the at least one initialization parameter for controlling the pumping unit load end to start running from the initial position comprises: setting at least one running parameter of the motor and at least one stroke parameter of the vertical pumping unit (“stroke and frequency”; para. 78), the at least one stroke parameter comprising a distance value in an upper-range upward running stroke section and a distance value in a lower-range downward running stroke section (“maximum and the minimum stroke”; para. 78; “a pre-determined threshold of stroke set by text display 642”; para. 90); and controlling the motor to run according to the at least one running parameter (paras. 85-96, 108-110) and driving, through a mechanical transmission device of the pumping unit, the pumping unit load end to run (paras. 85-96, 108-110), the mechanical transmission device comprising a belt (118).  

As noted in the citations above, Liu discloses the vast majority of Applicant’s recited invention.  However, Liu does not further disclose a gear speed reducer and a chain transmission system, as claimed.
However, such a mechanical transmission device arrangement is well known in the art of vertical oil pumping units, as shown by Robison et al. (Robison hereinafter).  As seen best in Figure 1A, Robison discloses another vertical pumping unit 1k very similar to that of Liu, wherein an electric motor 6 drives a load belt 11 to reciprocate a pump rod string 4s within an oil well, wherein the motor 6 is speed and direction regulated by a PLC-based control system (21) (paras. 19-41).  Robison also specifically discloses that his mechanical transmission device 1k comprises a belt 11, gear speed reducer 8, and chain transmission system 16 (paras. 24, 41).  It is well known in the art of pump drive systems that chains are more easily hardened to handle difficult environments or extreme weather conditions, are very efficient, operate in almost any condition, and are almost always less expensive than belt drives.  Conversely, belts have a difficult time operating in wet/harsh environments and can thus experience reduced efficiency while increasing costs.  Therefore, to one of ordinary skill desiring a less expensive drive system with high reliability and efficiency, it would have been obvious to utilize the techniques disclosed in Robison in combination with those seen in Liu in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the lower belt drive (151, 154) of Liu’s drive system with the chain/sprocket drive (16, 18) of Robison in order to obtain predictable results; 

In regards to Claim 2, when the pumping unit load end runs to a forced reversing position at a predetermined distance away from a limit position of the upward stroke, controlling a pumping unit position sensor system (130, 133, 136) to generate an upper position signal (“PLC 627 sends a commutation signal to motor controller 603”; para. 90), or, when the pumping unit load end runs to a forced reversing position at a predetermined distance away from a limit position of the downward stroke, controlling the pumping unit position sensor system (130, 133, 136) to generate a lower position signal (“PLC 627 sends a commutation signal to motor controller 603”; para. 90).
In regards to Claim 3, when controlling the motor to start running according to the at least one required running stroke parameter of the motor, determining whether the pumping unit position sensor system generates the upper position signal, the lower position signal, or neither (paras. 85-96 & 108-110).
In regards to Claim 4, when determining that the pumping unit position sensor system generates the upper position signal or the lower position signal, controlling the motor to execute a forced reversing operation according to the upper position signal or the lower position signal (“motor 166 starts to decelerate”; pars. 85-96; 108-110).
In regards to Claim 5, when determining that a running position of the pumping unit load end does not reach a position of the upper position signal or the lower position signal (i.e. the zero reference position is reached instead), controlling the motor to be reversed after completing running according to the at least one required running stroke parameter of the motor (i.e. completes the upstroke according to the calculated stroke distance “S” according to Equation 1; see paras. 86-90).
Claim 6, after setting the at least one initialization parameter for controlling the pumping unit load end to start running from the initial position, determining whether the pumping unit position sensor system generates the upper position signal, the lower position signal, or neither (paras. 85-96 & 108-110); when determining that the pumping unit position sensor system does not trigger the upper position signal or the lower position signal and when the pumping unit load end runs to the midpoint position of the upward stroke or the midpoint position of the downward stroke (i.e. the zero reference position is reached instead), controlling the pumping unit position sensor system to generate a neutral position signal (i.e. completes the upstroke or downstroke according to the calculated stroke distance “S” according to Equation 1; see paras. 86-90); and when determining that the pumping unit position sensor system generates the upper position signal or the lower position signal, controlling the motor to execute the forced reversing operation according to the upper position signal or the lower position signal (“motor 166 starts to decelerate”; pars. 85-96; 108-110).
In regards to Claim 7, when the pumping unit load end runs to the limit position of the upward stroke, controlling the pumping unit position sensor system to generate an upward limit position signal (“controller 603 outputs reversing power inputs to motor 166”; para. 90), or, when the pumping unit load end runs to the limit position of the downward stroke, controlling the pumping unit position sensor system to generate a downward limit position signal (“controller 603 sends reverse input currents to motor 166”; para. 95).
In regards to Claim 8, Liu discloses controlling the vertical pumping unit to be forcibly de-energized (i.e. reversed) according to the upward limit position signal or the downward limit position signal (this limitation reads upon Liu’s motor-reversing operation, in which the motor 166 is briefly di-energized to reverse the motor current input).
Claim 9, Liu discloses dividing the upward stroke into a lower-range upward running stroke section and the upper-range upward running stroke section according to the midpoint position of the upward stroke (para. 85).
In regards to Claim 10, Liu discloses dividing the downward stroke into an upper-range downward running stroke section and the lower-range downward running stroke section according to the midpoint position of the downward stroke (para. 85).
In regards to Claim 11, the required running distance value (“a pre-determined threshold of stroke set by text display 642”; para. 90) of the pumping unit load end is a distance value in the upper-range upward running stroke section or a distance value in the lower-range downward running stroke section (this is clear from paras. 85-96; 108-110, which states that the distance calculation for S does not begin until after the zero reference position 135 is crossed).
In regards to Claim 13, Liu discloses that generating the neutral position signal when the pumping unit load end runs to the midpoint position of the upward stroke or the midpoint position of the downward stroke comprises when the pumping unit load end runs to the midpoint position of the upward stroke, generating an upward neutral position signal, and entering the upper-range upward running stroke section (paras. 86-90).
In regards to Claim 14, Liu discloses that under triggering of the neutral position signal, clearing the numerical value of the stroke counter and adopting the stroke counter to perform recounting to obtain the at least one required running stroke parameter of the motor according to the required running distance value of the pumping unit load end comprises: under triggering of the upward neutral position signal, clearing the numerical value of the stroke counter and adopting the stroke counter to perform recounting to obtain the at least one required running stroke parameter of the motor according to the distance value of the pumping unit load end in the upper-range upward running stroke section (paras. 86-89).
Claim 15, Liu discloses that controlling the motor to start running according to the at least one required running stroke parameter of the motor comprises controlling the motor to start running according to the at least one required running stroke parameter of the motor (step 703; Fig. 7; para. 79-80), and controlling the motor to be reversed to enter the upper-range downward running stroke section after completing running according to the at least one required running stroke parameter or under triggering of the upper position signal (paras. 89-90). 
In regards to Claim 16, at least one of the neutral position signal, the upper position signal and the lower position signal, an upward limit position signal and a downward limit position signal is generated through the pumping unit position sensor system (130, 133, 136; paras. 35-42)
In regards to Claim 19, the motor is a stepless speed regulation motor that is reversed for reciprocation (paras. 7, 66, 71-73, 78, 80).
In regards to Claim 20, Liu discloses that the at least one running parameter of the motor is transmitted, monitored and regulated (via wires 175) through a remote communication control component (190; Fig. 1; paras. 39, 46, 64).

Conclusion
Applicant's amendments filed on September 1st, 2021 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC